DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines of the connector and interior of the panels found in all the figures are faint and should be darkened.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 19-20, 23-24, 38 and 40 are objected to because of the following informalities:  
With regard to claim 1: Lines 5 and 9, it appears “wall or ceiling panel” should be --the wall or ceiling panel--.  Lines 18-19, it appears “a respective said covering” should be --said covering--. Line 20, it 
With regard to claim 2: Line 2, it appears the limitation “roof panel” should be --the roof panel--.
With regard to claim 3: Line 3, it appears the limitation “roof panel” should be --the roof panel--.
With regard to claim 19: Line 2, it appears the limitation “at least one said additional flange” should be --said at least one additional flange--.
With regard to claim 20: Line 2, it appears “a said flange portion and a said additional flange portion” should be --said at least one flange portion and said at least one additional flange portion--.
With regard to claim 23: Lines 2-3, it appears the limitation “at least one said additional flange” should be --said at least one additional flange--.
With regard to claim 24: Line 3, it appears the limitation “roof panel” should be --the roof panel--.
With regard to claim 38: It appears “a/the” should be --the--.
With regard to claim 40: Line 2, it appears “comprise/s” should be --comprise--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 17, 19-20, 23-24, 28, 32, 38-40, 42-45 and 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With regard to claim 1:  Line 3, the limitation “each side” lacks sufficient antecedent basis.  Examiner notes that the skin appears to only be applied on two sides of the substrate (see fig. 12). Line 6, the limitation “both of said coverings” lacks sufficient antecedent basis.  Further, the limitation “the covering(s)” lacks sufficient antecedent basis.  Note that only one covering appears to have been previously recited. Line 10, the scope of the limitation “arranged to engage it” is unclear.  It’s unclear as to what is being engaged.   Lines 10-11 and 26-27, it’s unclear as to why the letter “s” in the limitation “portion(s)” is parenthesis.  Note a recitation of the limitation, when singular, would lack antecedent basis.  Lines 18 and 22, it’s unclear as to the significant of the recitation “the or each flange”.  For the purpose of examination, the limitation is considered to be directed to --the at least one flange portion--.  Line 18, the limitation “a said portion” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --one of the respective portions--.  Line 20, the limitation “that portion” lacks sufficient antecedent basis. Line 24, the limitation “a said portion” lacks sufficient antecedent basis. It noted that it appears the “a” should be removed from the limitation. 
With regard to claim 2: Lines 2-3, it’s unclear as to why the letter “s” in the limitation “portion(s)” is parenthesis.  Note a recitation of the limitation, when singular, would lack antecedent basis.  It’s unclear if the limitation “wall or ceiling panel/roof panel” is referencing the previously recited wall or ceiling panel and roof panel.  Further, it’s unclear if the front slash in the limitation is equivalent to the term “and” or the term “or”.
With regard to claim 3: The limitation “the face(s)” lacks sufficient antecedent basis.  The limitation “cover portion(s)” lacks sufficient antecedent.  For the purpose of examination, the limitation is considered to be directed to --the at least one cover portion--.

With regard to claim 19: Line 2, the limitation “said flange portion(s)” lacks sufficient antecedent basis. For the purpose of examination, the limitation is considered to be directed to --said at least one flange portion--.
With regard to claim 24: Line 4, the limitation “that portion” lacks sufficient antecedent basis. It’s unclear if the limitation “ceiling panel/roof panel” is referencing the previously recited wall or ceiling panel and roof panel.  Further, it’s unclear if the front slash in the limitation is equivalent to the term “and” or the term “or”.
With regard to claim 39:  Line 3, the limitation “each side” lacks sufficient antecedent basis.  Line 3, it appears “that substrate” should be --the substrate--. Line 6, the limitation “the covering(s)” lacks sufficient antecedent basis. 
With regard to claim 40: The limitation “the portion(s)” lacks sufficient antecedent basis.
With regard to claim 42: Lines 2-3, the limitation “the portion(s)” lacks sufficient antecedent basis. Line 3, the scope of the limitation “arranged to engage it” is unclear.  It’s unclear as to what is being engaged.   Lines 3, the limitation “the bonding” lacks sufficient antecedent basis.
With regard to claim 43: Lines 1-2, the limitation “the bonding” lacks sufficient antecedent basis.  Lines 2-3, the limitation “the portion(s)” lacks sufficient antecedent basis. 
With regard to claim 43: Line 2, the limitation “the bonding” lacks sufficient antecedent basis.  Lines 2-3, the limitation “the portion(s)” lacks sufficient antecedent basis. 
With regard to claim 45: Lines 3, the limitation “the portion(s)” lacks sufficient antecedent basis. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-3, 17, 19-20, 23-24, 28, 32, 38-40, 42-45 and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 7,165,370 B1) in view of Antonic (US 2012/0144763 A1).
With regard to claim 1: Wolfe discloses a method of forming a connection between a roof panel (60) and wall panel (26) of a building (fig. 4), the wall panel (26) comprising a foam substrate (core) and a load-resistant covering (skin) (col. 17, lines 47-61), defining a skin over each side of the substrate (core) whereby the substrate defines a core of the wall panel (26), the method comprising securing a connector (84 and 90) to the roof panel (60) and the wall panel (26) such that the connector (84 and 90) engages either or both of said coverings (skins) of the wall panel (26) and the roof panel (60) so as to direct, to the covering (skins) engaged thereby, loading exerted by the roof panel (60), wherein the connector (84 or 90) comprises respective portions arranged to engage the wall panel (26) and the roof panel (60), and securing the connector (84 and 90) to the roof panel (60) and the wall panel (26) comprises effecting load-transmissive engagement between each of the panels (26 and 60) and the respective portions arranged to engage it, the portions arranged to engage the wall panel (26) comprising at least one portion arranged so as to engage at least one said covering (skins), wherein the connector (84 and 90) comprises at least one flange portion (one of the legs of U-shaped flat face 92), the at least flange portion (one of the legs of U-shaped flat face 92) defining one of the portions of the connector (84 and 90) arranged to engage a respective said covering (skins) and being arranged so as to extend parallel to that covering (skins), wherein effecting the engagement between the one of the 
 Wolfe does not disclose effecting the load-transmissive engagement between the wall panel and the respective portions arranged to engage it comprises adhesively bonding it to the respective portions, such that at least one said covering and the portions arranged to engage it are bonded together and that engagement is transmissive to loading which, in the building, subjects the adhesive bond(s) to tension and/or shear.
However, Antonic discloses connectors (channel members) secured mechanically and/or adhesively to panel sheets (par. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wolfe to have the connectors be both mechanically and adhesively connected to the panels such as taught by Antonic in order to provide further mean of securement to prevent disengagement.  As modified, Wolfe in view of Antonic would disclose effecting the load-transmissive engagement between the wall panel and the respective portions arranged to engage it comprises adhesively bonding it to the respective portions, such that at least one said covering and the portions arranged to engage it are bonded together and that engagement is transmissive to loading which, in the building, subjects the adhesive bond(s) to tension and/or shear.
Wolfe in view of Antonic does not disclose that skin is polymeric.
It would have been a matter of obvious design choice to form the skin out of polymeric material since it has been held to be within the general skill of a worker in the art to select a known material on 
With regard to claim 2: Wolfe as modified by Antonic disclose that the bonding of either or each of the wall panel and the roof panel to the respective portions comprises applying adhesive between wall or roof panel and the respective portions.
With regard to claim 3: Wolfe discloses that the connector (84 and 90) comprises at least one cover portion (one of the legs of U-shaped flat face 92) arranged so as to overlie at least one face of the wall panel (26), whereby securing of the connector effects concealment of the face by the at least one cover portion (fig. 4).
With regard to claim 17: Wolfe discloses securing the connector (84 and 90) to the roof panel (60) comprises securing a side face of said additional flange portion (86) to or against a side face of the roof panel (60), wherein said side face of the roof panel (60) defines an underside of the roof panel (60), wherein said side face of the roof panel (60) defines an underside of the roof panel (60) (fig. 4).
With regard to claim 19: Wolfe discloses said at least one additional flange portion (86) is inclined relative to said flange portions, to an extent that the roof panel (60) is inclined when said connection is formed (fig. 4).
With regard to claim 20: Wolfe discloses that the connector (84 and 90) comprises a bracing portion (88 and 96) between said flange portion (one of the legs of U-shaped flat face 92) and a said additional flange portion (86) to transmit loading therebetween (fig. 4).
With regard to claim 23: Wolfe discloses securing of the connector (84 or 90) to the roof panel (60) comprises securing a face of at least one said additional flange portion (86) to the roof panel (60) (fig. 4).
With regard to claim 24: Wolfe discloses at least one of said respective portions is configured with a spacer (protrusion on web of 90) positioned to abut the wall panel (26) which that portion is arranged to engage such that defined between that portion and the wall panel (26) is a void (fig. 4).
Wolfe as modified by Antonic discloses applying the adhesive is such that the adhesive occupies the void so as to be retained between that portion and the wall or ceiling panel/roof panel.
With regard to claim 28: Wolfe in view of Antonic does not disclose that the connector is formed from metal or is polymeric. 
It would have been a matter of obvious design choice to form the connector out of metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Metal is a well-known material for use in connectors and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as strength and durability.
With regard to claim 32: Wolfe discloses that the connector (84 or 90) is defined by a bracket (fig. 4).
With regard to claim 38: Wolfe discloses that the connector (84 or 90) defines a top plate (88 or 96) securing the wall panel (26) of the building to the roof panel (60) (fig. 4).
With regard to claim 39: Wolfe discloses that the roof panel (60) comprises a substrate (core) and a load-resistant covering defining a skin over each side thereof whereby that substrate (core) defines a core of the roof panel (60), and wherein securing of the connector (84 and 90) to the roof panel (60) is such that the connector (84 and 90) engages said covering of said roof panel (60), whereby said loading exerted by the roof panel (60) comprises loading exerted through the covering(s) of the roof panel (60) engaged by the connector (84 and 90) (fig. 4).
With regard to claim 40: Wolfe discloses that the portion (86) arranged to engage the roof panel (60) comprises at least one portion arranged so as to engage said covering (skins) of the roof panel (60) (fig. 4).
With regard to claim 42: Wolfe as modified by Antonic discloses effecting the load-transmissive engagement between the roof panel and the portions arranged to engage it comprises the bonding of the roof panel to the portions.
With regard to claim 43: Wolfe as modified by Antonic discloses the bonding of the roof panel to the portions comprises the applying of the adhesive between the roof panel and the portions.
With regard to claim 44: Wolfe as modified by Antonic discloses the bonding of the roof panel to the portion(s) comprises the bonding of the roof panel and the portion(s) together.
With regard to claim 45: Wolfe as modified by Antonic discloses securing of the connector to the roof panel comprises bonding together at least one said covering of the roof panel and the portions arranged to engage it.
With regard to claim 55: Wolfe discloses that the substrate of the roof panel (60) is a foam substrate (col. 17, lines 47-61).
With regard to claim 56: Wolfe in view of Antonic does not disclose that each covering of the roof panel comprises polymeric material.
It would have been a matter of obvious design choice to form the covering of the roof panel out of polymeric material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Polymeric material is a well-known material for use in skins and coverings and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as resistance to decay and durability.
With regard to claim 57:  The connection formed by a method according to claim 1 as discloses by Wolfe in view Antonic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to connections between building panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.